Title: To James Madison from Anthony Thornton, 18 June 1825
From: Thornton, Anthony
To: Madison, James


        
          Dear sir
          Fredericksburg 18th June 1825
        
        The last time I saw you and Mr. Jefferson you both I believe Emtied your purses for me. Mine integrity I still hold fast determined to conquer or die. I am almost bare footed and bear headed and cannot get Employment even as a Laborer in a harvest field, and I believe No other reason can be given by any I have applied to but that of my being a sober man. I have

seen others Go to places Immediately after I had been there and get Employment. I fear No kind of work & would do any rather than be troublesome to my friends though I give my all rather than hide the truth. If you can will you please Make me up ten Dollars or less between you to relieve my present wants, and the favor shall Ever be remembered by yr. humble petitioner
        
          A Thornton
        
        
          PS. The P. M. does not know who this is from. I put it in in the Night. Should you send any thing you can Just Enclose it & Direct it without any Names inside. I shall know where it comes from.
          
            A. T
          
        
      